



COURT OF APPEAL FOR ONTARIO

CITATION:
Abdulle (Re), 2015 ONCA 209

DATE: 20150327

DOCKET: C59218

Simmons, Juriansz and van Rensburg JJ.A.

IN THE MATTER OF: Abdirahaman Abdulle

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean F. Embry, for the appellant

Michael Medeiros, for the respondent Ministry of the
    Attorney General

Michele Warner, for the respondent Centre for Addiction
    and Mental Health

Heard and released orally: March 13, 2015

On appeal against the disposition of the Ontario Review
    Board dated August 14, 2014.

ENDORSEMENT

[1]

It was open
to the Ontario Review Board to
    accept Dr. McDonald's opinion that further violence was inevitable if the
    appellant remained in a medium secure facility. Dr. McDonald's report addressed
    the issue of risk as well as the issue of criminal responsibility. His letter
    of opinion was placed before the Board on consent. Even Dr. Cohen acknowledged
    that in the absence of a medication change, the appellant's presence in the
    medium secure facility was a very risky situation for the hospital staff.

[2]

As for the question of whether there would be
    enhanced security and the potential for more privileges at Waypoint, there was
    some evidence on both these issues before the Board. It was not unreasonable
    for the Board to rely on that evidence.

[3]

The appeal is dismissed.

Janet Simmons J.A.

Russell Juriansz J.A.

K.
    van Rensburg J.A.


